          Case 5:20-cv-01307-G Document 41 Filed 04/06/21 Page 1 of 2




                   UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

TRACY MCPHERSON, on behalf of                )
himself and others similarly situated,       )
                                             )
      Plaintiff,                             )
                                             )
v.                                           )         Case No. CIV-20-1307-G
                                             )
AMERICAN BANK SYSTEMS, INC.,                 )
                                             )
      Defendant.                             )


LARRY LYLES, on behalf of                    )
himself and others similarly situated,       )
                                             )
      Plaintiff,                             )
                                             )
v.                                           )         Case No. CIV-21-23-G
                                             )
AMERICAN BANK SYSTEMS, INC.,                 )
                                             )
      Defendant.                             )

                                         ORDER

      Now before the Court is Defendant American Bank Systems, Inc.’s Motion to

Dismiss (Doc. No. 20) the claims asserted in Plaintiff’s original Complaint (Doc. No. 1).

On February 18, 2021, Plaintiff timely filed an Amended Complaint (Doc. No. 32).

Plaintiff’s Amended Complaint supersedes the original Complaint and renders it of no legal

effect. See Davis v. TXO Prod. Corp., 929 F.2d 1515, 1517 (10th Cir. 1991). Accordingly,

Defendant’s Motion to Dismiss (Doc. No. 20) is DENIED as moot.
   Case 5:20-cv-01307-G Document 41 Filed 04/06/21 Page 2 of 2




IT IS SO ORDERED this 6th day of April, 2021.




                                  2
